DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 06/29/2021. Claim 1 is amended. Claims 6-8 are new claims. Claims 1-8 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the title and abstract.
Allowable Subject Matter
Claims 1-8 are allowed.
As of claim 1, the closest prior art AKIYAMA (US 20120051044 A1) teaches a projector 1000 having solid-state light source 24, intensity characteristics of light emitted from a second solid-state light source 224, and intensity characteristics of light emitted from a phosphor in the first embodiment, respectively. FIG. 3A shows a graph illustrating the intensity characteristics of light emitted from the solid-state light source 24. FIG. 3B shows a graph illustrating the intensity characteristics of light emitted from the second solid-state light source 224. FIG. 3C shows a graph illustrating the intensity characteristics of light emitted from a phosphor contained in a phosphor layer 254. The emitted light intensity characteristic used herein tells the wavelength and intensity of light emitted from a light source when a voltage is applied thereto or light emitted from a fluorophore when excitation light is incident thereon. The vertical axis in FIGS. 3A to 3C represents relative emitted light intensity, and a maximum emitted light intensity at a certain wavelength is normalized to one. The horizontal axis in FIGS. 3A to 3C represents the wavelength. AKIYAMA does not anticipate or render obvious, alone or in combination, a projection optical apparatus that projects light outputted from the light modulator, wherein the first light is incident on a first position on the superimposing lens, the second light is incident on a second position on the superimposing lens, and the third light is incident on a third position on the superimposing lens, wherein the first position, the second position, and the third position on the superimposing lens are different, the first light passes through the micro-lenses and is incident on the first sub-pixels, the second light passes through the micro-lenses and is incident on the second sub- pixels, and the third light passes through the micro-lenses and is incident on the third sub-pixels.
Claims 2-8 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art INOUE et al. (US 20100080000 A1) teaches a laser diode device 100 having a red laser diode element 10 having an lasing wavelength of about 640 nm and a blue laser diode element 20 having an lasing wavelength of about 465 nm and a green laser diode element 30 having an lasing wavelength of about 530 nm are bonded to surfaces of heat radiation substrates 1a, 1b and 1c (see FIG. 2) arranged with prescribed intervals successively from a first end side (Y1 side) which is a direction perpendicular to a laser beam-emitting direction, as viewed from the laser beam-emitting direction (direction X), as shown in FIGS. 1 and 2. Thus, the laser diode device 100 constitutes a RGB three-wavelength laser diode device. The red laser diode element 10 is arranged in the vicinity of the end of a package 4 (support base 4a), described later, on the Y1 side, and the green laser diode element 30 is arranged in the vicinity of an end of the package 4 (support base 4a) on a second end side (Y2 side) which is the direction perpendicular to the laser beam-emitting direction. The red laser diode element 10 may be formed to have lasing wavelengths in the range of about 610 nm to about 750 nm. The blue laser diode element 20 may be formed to have lasing wavelengths in the range of about 435 nm to about 485 nm. The green laser diode element 30 may be formed to have lasing wavelengths in the range of about 500 nm to about 565 nm. The heat radiation substrate 1a is an example of the "first heat radiation substrate" in the present invention. The heat radiation substrate 1b is an example of the "second heat radiation substrate" or the "fourth heat radiation substrate" in the present invention, and the heat radiation substrate 1c is an example of the "second heat radiation substrate" or the "third heat radiation substrate" in the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882